           Case 1:14-cr-00287-LY Document 45 Filed 03/08/21 Page 1 of 2



PROB 12A
(7/93)


                          UNITED STATES DISTRICT COURT
                                         for
                               Western District of Texas
                             Report on Offender Under Supervision

Name of Offender: John Diego Ruedas                            Case Number: A-14-CR-287(01)LY

Name of Sentencing Judicial Officer: Honorable Sam Sparks, Senior U.S. District Judge

Date of Original Sentence: March 27, 2015

Original Offense: Felon in Possession of a Firearm, in violation of 18 U.S.C. §§ 922(g)(1) and
924(a)(2)

Original Sentence: 77 months’ imprisonment followed by three (3) years of supervised release,
Special Conditions: substance abuse and mental health counseling, take all medications as
prescribed, abstain from alcohol, no gang contact, search condition and $100 special assessment

Type of Supervision: Supervised Release           Date Supervision Commenced: October 14, 2020

Assistant U.S. Attorney: Elizabeth Cottingham        Defense Attorney: William Ibbotson (AFPD)



                                 PREVIOUS COURT ACTION

On January 15, 2021, the case was transferred to U.S. District Judge Lee Yeakel’s docket.

On January 19, 2021, a Probation Form 12A was submitted to the Court advising of Ruedas’ submitting
a positive drug test for marijuana and cocaine. He was referred to counseling and no action was taken.
The Court concurred.

                               NONCOMPLIANCE SUMMARY

Violation of Standard Condition No. 7: “The defendant shall refrain from excessive use of
alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician.”

Nature of Non-compliance: On February 23, 2021, test results were received from a drug test
Ruedas submitted on February 9, 2021. Said results were positive for cannabinoids and
amphetamines.
            Case 1:14-cr-00287-LY Document 45 Filed 03/08/21 Page 2 of 2



JOHN DIEGO RUEDAS
Report on Offender Under Supervision
Page 2

Violation of Special Condition: “The defendant shall submit to an evaluation for substance abuse
or dependency treatment as directed by the probation officer, and if deemed necessary by the
probation officer, the defendant shall participate in a program approved by the probation officer
for treatment of narcotic addiction or drug or alcohol dependency which may include testing and
examination to determine if the defendant has reverted to the use of drugs or alcohol. During
treatment, the Defendant shall abstain from the use of alcohol and any and all intoxicants. The
defendant may be required to contribute to the costs of services rendered (copayment in an amount
to be determined by the probation officer, based on the defendant’s ability to pay.

Nature of Non-compliance: Rudas failed to attend individual counseling sessions on January 18,
and February 8, 2021.

U.S. Probation Officer Action: Ruedas continues to experience stress related to family and
employment issues. The defendant will be reminded of the importance of attending his counseling
sessions. His session frequency will be increased to allow a more concentrated focus on managing
these stressors. It is respectfully requested no action be taken at this time. The Court will be
notified of further noncompliance issues.
                                                      Respectfully submitted,


                                                    Laura W. Howard
                                                    Senior United States Probation Officer
                                                    Date: 3/3/2021

Approved:      ______________________
               Hector Garcia, Supervising
               United States Probation Officer

THE COURT ORDERS:

[X] No Action

[ ] Submit a Request for Modifying the Conditions or Term of Supervision

[ ] Submit a Request for Warrant or Summons

[ ] Other

                                                    __________________________
                                                    Honorable Susan Hightower
                                                    United States Magistrate Judge

                                                    Date: _March 8, 2021_______
